Title: From George Washington to Major General Stirling, 16 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord.
          Head Quarters West-point 16th Augt 1779.
        
        I have to acknowlege the favor of your Lordships two letters of the 13th and 15th inst.
        Mr Erskine will receive his orders to-day, to mark out the road, which it has been proposed should be opened, and to make you the proper communication—when you will be pleased to enter upon the necessary measures to have it completed. I am &
        
          G.W.
        
      